@>

FILED

MAR 18 2010
uNI'rEo sTATEs nISrRICT couRT clerk U s Districtand
FoR THE nIsTRIcT oF coLuMBIA baékrhdtcy courts

ANTOINE TUCKSON, )
)
Plaintiff, )
) civil Acuon No_ 10 ll45(l
v. )
)
JOHN CAULFIELD, et a/., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Count on initial review of plaintiff’s pro se
complaint. For the reasons stated below, the complaint will be dismissed.
Plaintiff has been detained at the District of Co|umbia’s Correctional

Treatment Facility ("CTF"), which is operated by the Corrections Corporation
of America ("CCA"), since June 2009. Compl. at 2. He obtained a work
assignment in the Receiving and Discharge area on December 4, 2009, and
on December 11, 2009, defendants removed him from the position without
offering him an exp|anation. Id. at 3. In addition, defendants forbade
plaintiff from applying for another job, and they transferred him from a low
security housing unit to a maximum security housing unit. Id. According to
plaintiff, these actions not only violated CCA policy but also were based on
inaccurate and incomplete information maintained in his inmate record. See
id. at 3, 6. He brings this action under the Privacy Act, see 5 U.S.C. § 552a,

and demands the "[i]mmediate removal of any and all inaccurate, unfair,

incomplete information maintain in Plaintiff's record," his reinstatement to
the position in the Receiving and Discharge office, and monetary damages.
Compl. at 9.

Under the Privacy Act, an individual may bring a civil action against an
agency which "fails to maintain any record concerning [him] with such
accuracy, relevance, timeliness, and completeness as is necessary to assure
fairness in any determination relating to the qua|ifications, character, rights,
or opportunities of, or benefits to the individual that may be made on the
basis of such record, and consequently a determination is made which is
adverse to the individual[.]" 5 U.S.C. § 552a(g)(1)(C). Generally, for
purposes of the Privacy Act, the term agency" means "each authority of the
Government of the United States, . . . but does not include . . . the
government of the District of Columbia[.]" 5 U.S.C. § 551(1)(D); see 5
U.S.C. § 552(f)(1). Nor does the Privacy Act apply to a private corporation
or to an individual. See, e.g., Martinez v. Bureau of Prisons, 444 F.3d 620,
624 (D.C. Cir. 2006) (affirming the district court's dismissal of individual
defendants in an action brought under the Freedom of Information and
Privacy Acts); Tyree v. Hope V/'//age, Inc., _ F. Supp. 2d _, 2009 WL
5173784, at *1 (D.D.C. Dec. 30, 2009) (dismissing a Privacy Act claim
against a half-way house in the District of Columbia because it was not an
"agency" as the term is defined for purposes of the Act); jackson v. Fed.

Bureau 0fPrisons, 657 F. Supp. 2d 176, 178-79 (D.D.C. 2009) (dismissing

Privacy Act claims against a private corporation which operated a
correctional facility under contract with the BOP).

Because the complaint fails to state a claim upon which relief can be
granted, the Court will dismiss this action. See 28 U.S.C. §§
1915(e)(2)(B)(ii), 1915A(b)(1). An Order accompanies this Memorandum

Opinion.

//@Ml/w%/

( United States District Judge
DATE:  2 M)